SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

956
CAF 10-01384
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, GORSKI, AND MARTOCHE, JJ.


IN THE MATTER OF ADAM G., CHLOE G. AND
MIEYA G.
--------------------------------------                             ORDER
ONONDAGA COUNTY DEPARTMENT OF SOCIAL
SERVICES, PETITIONER-RESPONDENT;

ROBERT G., III, RESPONDENT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (MARK D. FUNK OF
COUNSEL), FOR RESPONDENT-APPELLANT.

GORDON J. CUFFY, COUNTY ATTORNEY, SYRACUSE (SARA J. LANGAN OF
COUNSEL), FOR PETITIONER-RESPONDENT.

ARLENE BRADSHAW, ATTORNEY FOR THE CHILDREN, SYRACUSE, FOR ADAM G.,
CHLOE G. AND MIEYA G.


     Appeal from an order of the Family Court, Onondaga County
(Michele Pirro Bailey, J.), entered May 25, 2010 in a proceeding
pursuant to Family Court Act article 10. The order, inter alia,
determined that respondent had neglected and abused the subject
children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Family Court.




Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court